                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: __________________
                                                                 DATE FILED: _4/2/2020____

              -against-
                                                                               20 Cr. 78-3 (AT)
STEFVON ELEY,
                                                                                   ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       The Court having received the parties’ consent to the determination of Defendant Stefvon
Eley’s bail review motion on the papers, ECF Nos. 87 & 88, it is hereby ORDERED that the bail
review hearing scheduled for April 2, 2020 is ADJOURNED sine die.

       SO ORDERED.

Dated: April 2, 2020
       New York, New York
